NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-4588
                                    ___________

                              LYNN A. VAN TASSEL,
                                              Appellant
                                       v.

             LAWRENCE COUNTY DOMESTIC RELATIONS SECTIONS;
     LARRY TROGGIO, Director, Lawrence Cty Dr, in his official and an individual
capacity; JACKIE MCBRIDE, Caseworker, Law Cty, Dr, in her official and individual an
 individual capacity; JACKIE BARTBERGER, Enforcement Supervisor, Law Cty. Dr, in
 her official and an individual capacity; CHARMAGNE DUZAK, Hearing Officer, Law.
 Cty. Dr, in her official and an individual capacity; JOHN W. HODGE, Judge, Law. Cty.
      Court of Common Pleas, in his official and an individual capacity; JAMES W.
                     MANOLIS, Esquire; ARTHUR R. VAN TASSEL


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                                (D.C. No. 09-cv-0266)
                     District Judge: Honorable Nora B. Fischer

                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 13, 2010
             Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                       (Opinion filed August 17, 2010)
                                      _________

                                     OPINION

                                     _________
PER CURIAM.
              Lynn Van Tassel (“Appellant”), proceeding pro se, appeals from the

District Court’s dismissal of her complaint.1 For the reasons that follow, we will affirm

the District Court’s order.

                                             I.

              In March 2009, Appellant filed a civil rights action under 42 U.S.C. § 1983

in the United States District Court for the Western District of Pennsylvania against her

former husband (Arthur Van Tassel) and his attorney (James Manolis), the Lawrence

County Domestic Relations Section (“Domestic Relations”), Judge John W. Hodge of the

Pennsylvania Court of Common Pleas, and several others. In short, Appellant contends

that nearly everyone involved in a child support dispute conspired against her in various

ways, and that a June 23, 2008 order issued by Judge Hodge was improper for numerous

reasons. Appellant set forth four claims, all of which assert that several constitutional

violations occurred during her attempt to obtain child support payments. She seeks,

among other things, “declaratory and injunctive relief from the June 23, 2008 order.”

Appellant also claims that her ex-husband and attorney Manolis engaged in several

instances of retaliatory prosecution, thereby violating her civil rights. The District Court

granted Judge Hodge’s, Domestic Relations’, Manolis’s, and Van Tassel’s motions to



   1
              Appellant’s brief appears to seek review of the District Court’s August 19,
2009 order denying her motion to enjoin state court contempt proceedings. However,
because the contempt proceedings have already occurred, an appeal from the order
denying the injunction is moot. See Scattergood v. Perelman, 945 F.2d 618, 621 (3d Cir.
1991).

                                              2
dismiss under Federal Rule of Civil Procedure 12(b)(1) and (6). It sua sponte dismissed

the claims against the remaining defendants for lack of subject matter jurisdiction under

the Rooker-Feldman doctrine.2

               After Appellant’s motion for reconsideration was denied, she timely filed

this appeal.

                                             II.

               Having reviewed the record in this case, we will affirm the dismissal of the

complaint for the reasons explained by the District Court in its thorough and cogent

opinion, and will only briefly summarize them here.3 The District Court properly

determined that it lacked jurisdiction over most of Appellant’s claims pursuant to the

Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 292-93 (2005). Appellant wanted the District Court to, among other things, enjoin

the enforcement of the state court’s June 2008 ruling and “award preliminary and

permanent declaratory . . . relief” from that order. This claim for relief is “inextricably

intertwined” with the state court proceeding, as it would require the district court to

conclude that the state court made an incorrect legal and/or factual determination and



   2
              The Supreme Court laid out the principles of the doctrine in Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1993)).
   3
             We have jurisdiction 28 U.S.C. § 1291. Our review of the order dismissing
the complaint is plenary. Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d
Cir. 2006).

                                              3
would effectively reverse the state decision or void its ruling. See Desi’s Pizza, Inc. v.

Wilkes-Barre, 321 F.3d 411, 421 (3d Cir. 2003) (explaining when a claim for relief in a

federal action is “inextricably intertwined” with a state court action). This is exactly the

type of determination that the Rooker-Feldman doctrine prohibits. See id. at 422 (citing

Stern v. Nix, 840 F.2d 208, 212 (3d Cir. 1988) (holding that Rooker-Feldman doctrine

prevented the plaintiff from obtaining an injunction against the enforcement of a state

court judgment)). The District Court also appropriately dismissed Appellant’s remaining

civil rights claims against her husband and his attorney, as she did not set forth any facts

in her amended complaint sufficient to demonstrate they are state actors or acted under

color of state law via a conspiracy or otherwise, as is required to pursue a 42 U.S.C. §

1983 claim.4 See Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277-78 (3d Cir.

1999).

              Appellant’s remaining arguments are meritless, and we will affirm the

District Court’s orders dismissing the complaint and denying Appellant’s motion for

reconsideration. Appellant’s remaining motions are denied.




   4
              Because we agree with the District Court’s dismissal of the complaint for
the reasons stated above, we do not consider its other bases for dismissal.

                                              4